Name: Commission Regulation (EEC) No 2989/88 of 28 September 1988 opening a standing invitation to tender for the export of 300 000 tonnes of durum wheat held by the Italian intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 9 . 88 Official Journal of the European Communities No L 270/53 COMMISSION REGULATION (EEC) No 2989/88 of 28 September 1988 opening a standing invitation to tender for the export of 300 000 tonnes of durum wheat held by the Italian intervention agency Article 2 1 . The invitation to tender shall cover a maximum of 300 000 tonnes of durum wheat to be exported to all third countries . 2. The regions in which the 300 000 tonnes of durum wheat are stored are listed in Annex I hereto. Article 3 The export licences shall be valid from their date of issue within the meaning of Article 9 of Regulation (EEC) No 1836/82, until the end of the end of the second month following. Article 4 1 . By way of derogation from Article 7 ( 1 ) Regulation (EEC) No 1836/82 the time limit for submission of tenders under the first partial invitation to tender shall expire on 5 October 1988 at 1 p.m. (Brussels time). 2. The time limit for submission of tenders under the last partial invitation to tender shall expire on 21 December 1988 at 1 p.m. (Brussels time). 3 . The tenders shall be lodged with the Italian inter ­ vention agency. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 2221 /88 (2), and in particular Article 7 (5) thereof, Whereas Article 3 of Council Regulation (EEC) No 1581 /86 of 23 May 1986 laying down general rules for intervention on the market in cereals (3) provides that cereals held by the intervention agencies shall be disposed of by invitation to tender ; Whereas Commission Regulation (EEC) No 1 836/82 (4), as last amended by Regulation (EEC) No 2418/87 (*), lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas on 15 September 1988 Italy notified the Commission th^t it wished to put up for sale for export to third countries 300 000 tonnes of durum wheat held by its intervention agency ; whereas it is possible to accede to that request ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The Italian intervention agency may, on the conditions laid down in Regulation (EEC) No 1836/82, open a stan ­ ding invitation to tender for the export of 300 000 tonnes of durum wheat held by it. Article 5 The Italian intervention agency shall notify the Commis ­ sion of the tenders received not later than two hours after expiry of the time limit for the submission thereof. Noti ­ fication shall be given as specified in the table in Annex II hereto. Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 September 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 197, 26. 7 . 1988, p. 16 . 0 OJ No L 139, 24. 5. 1986, p. 36 . 0 OJ No L 202, 9 . 7. 1982, p. 23. 0 OJ No L 223, 11 . 8 . 1987, p. 5 . No L 270/54 Official Journal of the European Communities 30 . 9 . 88 ANNEX I (tonnes) Place of storage Quantity Cuneo 4 000 Venezia 10 000 Ravenna 5 300 Bologna 5 000 Ferrara 6 947 Modena 3 000 Forli 2 740 Ancona 16 691 La Spezia 1 444 Grosseto 1 500 Siena 4 459 Pisa 3 500 Macerata 11 874 Perugia 5 088 Ascoli Piceno 1 300 Terni 1 550 Latina 1 664 Viterbo 5 001 Roma 4 059 Napoli 28 900 Brindisi 2 000 Foggia 41 417 Bari 35 000 Matera 5 000 Caltanissetta 12 848 Palermo 13 287 Catania 5 000 Cjatanzaro 48 582 Enna 3 350 Cagliari 9 500 ANNEX II Standing invitation to tender for the export of 300 000 tonnes of durum wheat held by the Italian intervention agency (Regulation (EEC) No 2989/88) 1 2 3 4 5 6 7 Tender No Consignment No Quantity (tonnes) Offer price (ECU/tonne) (') Price increases ( + ) reductions (-) (ECU/tonne) Commercial costs (ECU/tonne) Destination 1 2 3 etc. ¢ (') This price indudes the increases or reductions relating to the lot to which the tender refers.